                                          Case 5:18-cv-06216-LHK Document 66 Filed 03/11/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     VOIP-PAL.COM, INC.,                               Case No. 18-CV-07020-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER RE FIRST AMENDED
                                                                                           COMPLAINT
                                  14             v.

                                  15     AMAZON.COM INC, et al.,
                                  16                    Defendants.

                                  17     VOIP-PAL.COM, INC.,                               Case No. 18-CV-06216-LHK
                                  18                    Plaintiff,
                                  19             v.
                                  20     APPLE, INC.,
                                  21                    Defendant.
                                  22

                                  23          On March 8, 2019, Plaintiff filed a first amended complaint against Defendants in these
                                  24   related actions. Case No. 18-CV-07020, ECF No. 45; Case No. 18-CV-06216, ECF No. 65.
                                  25   However, pursuant to the Court’s January 16, 2019 case management order, the last day to amend
                                  26   the pleadings or add parties was February 13, 2019. Case No. 18-CV-07020, ECF No. 40; Case
                                  27   No. 18-CV-06216, ECF No. 53. The parties did not file, and the Court did not grant, any
                                  28                                                   1
                                       Case Nos. 18-CV-07020-LHK, 18-CV-07020-LHK
                                       ORDER RE FIRST AMENDED COMPLAINT
                                          Case 5:18-cv-06216-LHK Document 66 Filed 03/11/19 Page 2 of 2




                                   1   stipulation allowing Plaintiff to file a first amended complaint in these related actions. Therefore,

                                   2   the first amended complaint is stricken as untimely.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: March 11, 2019

                                   6                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case Nos. 18-CV-07020-LHK, 18-CV-07020-LHK
                                       ORDER RE FIRST AMENDED COMPLAINT
